Case 1:20-cv-11839-IT Document 29-1 Filed 03/29/21 Page 1 of 2

EXHIBIT 1
Case 1:20-cv-11839-IT Document 29-1 Filed 03/29/21 Page 2 of 2

Maintenance Technician

Boston, MA Thibeault Development
Benefits Offered

Medical
Employment Type
Full-Time

BUILDING MAINTENANCE TECHNICIAN FOR DOWNTOWN BOSTON BUILDINGS

We are currently seeking a full time Building Maintenance person to oversee three Boston
residentiatretait and office buildings. This candidate must have previous residential/retail
and or apartment maintenance experience.

Primary Purpose:

This position is accountable for three buildings, general maintenance, troubleshcoting,
repairs and performing preventative maintenance relative to the mechanical, electrical,
HVAC, plumbing systems, day to day repairs and over site of the properties. A professional
demeanor is required as you will occasionally interact with residents and/or tenants.

Some of the Principal Responsibilities are:

-Overseeing general condition of the building

-Perform preventative maintenance, minor repairs and maintain cleanliness of property
-Complete minor repair orders such as changing filters, light bulbs, ceiling tiles, appliance
repairs, carpentry, lock and windows

~Minor wall repairs - patch drywall and painting, getting apartment ready for new tenants
-Minor plumbing and electrical repairs

-Routine inspection of building and mechanical (knowledge of plumbing, HVAC and
electrical)

-Oversee cleaners to maintain cleanliness of properties and trash removal

-Maintain entrances and lobby area of the building

-Maintain a professional manner with all tenants and residents

-Must have own tools and transportation

-Must be able to tift over 50 Ibs.

**PLEASE EMAIL RESUME FOR IMMEDIATE CONSIDERATION**

About Thibeault Development:
Real Estate Property Development Company
All Jobs at Thibeault Development

Posted yesterday in Real Estate, Facilities Maintenance
